Name: Council Decision (CFSP) 2015/555 of 7 April 2015 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2015-04-08

 8.4.2015 EN Official Journal of the European Union L 92/91 COUNCIL DECISION (CFSP) 2015/555 of 7 April 2015 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 12 April 2011, the Council adopted Decision 2011/235/CFSP (1). (2) On the basis of a review of Decision 2011/235/CFSP, the restrictive measures therein should be renewed until 13 April 2016. (3) The Council has also concluded that the entries concerning certain persons and one entity included in the Annex to Decision 2011/235/CFSP should be updated. (4) Furthermore, there are no longer grounds for keeping two persons on the list of persons and entities subject to restrictive measures set out in the Annex to Decision 2011/235/CFSP. (5) In addition, one entry concerning a person already included in the Annex to Decision 2011/235/CFSP should be deleted. (6) Decision 2011/235/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(2) of Decision 2011/235/CFSP is replaced by the following: 2. This Decision shall apply until 13 April 2016. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 2 The Annex to Decision 2011/235/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 April 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX (1) The entries for the following persons shall be deleted from the list set out in the Annex to Decision 2011/235/CFSP: 42. HEYDARI Nabiollah 70. REZVANI Gholomani 72. ELAHI Mousa Khalil (2) The entries for the following persons and entity as set out in the Annex to Decision 2011/235/CFSP shall be replaced by the entries below: Persons Name Identifying information Reasons Date of listing 10. RADAN Ahmad-Reza POB: Isfahan (Iran)  DOB:1963 Head of the Police Strategic Studies Centre, former Deputy Chief of Iran's National Police until June 2014. As Deputy Chief of National Police from 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. 12.4.2011 13. TAEB Hossein POB: Tehran  DOB: 1963 Deputy IRGC commander for intelligence. Former Commander of the Basij until October 2009. Forces under his command participated in mass beatings, murders, detentions and tortures of peaceful protestors. 12.4.2011 14. SHARIATI Seyeed Hassan Former Head of Mashhad Judiciary until September 2014. Likely to be currently in a process of reassignment to another function. Trials under his supervision have been conducted summarily and inside closed sessions, without adherence to basic rights of the accused, and with reliance on confessions extracted under pressure and torture. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 15. DORRI- NADJAFABADI Ghorban-Ali POB: Najafabad (Iran)  DOB: 1945 Member of the Assembly of Experts and representative of the Supreme Leader in Markazi (Central) Province. Former Prosecutor General of Iran until September 2009, as well as former Intelligence minister under Khatami presidency. As Prosecutor General of Iran, he ordered and supervised the show trials following the first post-election protests, where the accused were denied their rights, and an attorney. He also carries responsibility for the Kahrizak abuses. 12.4.2011 16. HADDAD Hassan (alias Hassan ZAREH DEHNAVI) Former Judge, Tehran Revolutionary Court, branch 26. He was in charge of the detainee cases related to the post-election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 18. HEYDARIFAR Ali-Akbar Former Judge, Tehran Revolutionary Court. He participated in protesters trials. He was questioned by the Judiciary about Kahrizak exactions. He was instrumental in issuing detention orders to consign detainees to Kahrizak Detention Centre. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 19. JAFARI- DOLATABADI Abbas POB: Yazd (Iran)  DOB: 1953 Prosecutor general of Tehran since August 2009. Dolatabadi's office indicted a large number of protesters, including individuals who took part in the December 2009 Ashura Day protests. He ordered the closure of Karroubi's office in September 2009 and the arrest of several reformist politicians, and he banned two reformist political parties in June 2010. His office charged protesters with the charge of Muharebeh, or enmity against God, which carries a death sentence, and denied due process to those facing the death sentence. His office also targeted and arrested reformists, human rights activists, and members of the media, as part of a broad crackdown on the political opposition. 20. MOGHISSEH Mohammad (a.k.a. NASSERIAN) Judge, Head of Tehran Revolutionary Court, branch 28. He has dealt with post-election cases. He issued long prison sentences during unfair trials for social, political activists and journalists and several death sentences for protesters and social and political activists. 12.4.2011 21. MOHSENI-EJEI Gholam-Hossein POB: Ejiyeh -DOB: circa 1956 Prosecutor General of Iran since September 2009 and spokesman of the Judiciary, and former Intelligence minister during the 2009 elections. While he was Intelligence minister during the 2009 election, intelligence agents under his command were responsible for detention, torture and extraction of false confessions under pressure from hundreds of activists, journalists, dissidents, and reformist politicians. In addition, political figures were coerced into making false confessions under unbearable interrogations, which included torture, abuse, blackmail, and the threatening of family members. 12.4.2011 22. MORTAZAVI Said POB: Meybod, Yazd (Iran)  DOB: 1967 Former Prosecutor General of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for the detention of hundreds of activists, journalists and students. In January 2010 a parliamentary investigation held him directly responsible for the detention of three prisoners who subsequently died in custody. He was suspended from office in August 2010 after an investigation by the Iranian judiciary into his role in the deaths of the three men detained on his orders following the election. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 23. PIR-ABASSI Abbas Judge, Tehran Revolutionary Court, branch 26. He is in charge of post-election cases, he issued long prison sentences during unfair trials against human rights activists and has issued several death sentences for protesters. 12.4.2011 28. YASAGHI Ali-Akbar Judge of the Supreme Court. Former Chief Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 30. ESMAILI Gholam-Hossein Head of the Tehran Judiciary. Former Head of Iran's Prisons Organisation. In this capacity, he was complicit to the massive detention of political protesters and covering up abuses performed in the jailing system. 12.4.2011 34. AKBARSHAHI Ali-Reza Director-General of Iran's Anti-Narcotics Headquarters. Former Commander of Tehran Police. Under his leadership, the police force was responsible for the use of extrajudicial force on suspects during arrest and pre-trial detention. The Tehran police were also implicated in raids on Tehran university dorms in June 2009, when according to an Iranian Majlis commission, more than 100 students were injured by the police and Basiji. 10.10.2011 36. AVAEE Seyyed Ali-Reza (Aka: AVAEE Seyyed Alireza) Advisor to the Disciplinary Court for Judges since April 2014. Former President of the Tehran Judiciary. As President of the Tehran Judiciary he has been responsible for human rights violations, arbitrary arrests, denials of prisoners' rights and an increase in executions. 10.10.2011 37. BANESHI Jaber Advisor to the Judiciary in Iran. Former Prosecutor of Shiraz until 2012. He was responsible for the excessive and increasing use of the death penalty by handing down dozens of death sentences. Prosecutor during the Shiraz bombing case in 2008, which was used by the regime to sentence to death several opponents of the regime. 10.10.2011 40. HABIBI Mohammad Reza Deputy Prosecutor of Isfahan. Complicit in proceedings denying defendants a fair trial  such as Abdollah Fathi executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He is, therefore, complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions since the beginning of 2011. 10.10.2011 41. HEJAZI Mohammad POB: Ispahan DOB: 1956 Deputy Head of the Armed Forces, he has played a key role in intimidating and threatening Iran's enemies, and the bombing of Iraqi Kurdish villages. Former Head of the IRGC's Sarollah Corps in Tehran, and former Head of the Basij Forces, he played a central role in the post-election crackdown of protesters. 10.10.2011 47. KHALILOLLAHI Moussa (Aka: KHALILOLLAHI Mousa, ELAHI Mousa Khalil) Prosecutor of Tabriz. He was involved in Sakineh Mohammadi-Ashtiani's case and is complicit in grave violations of the right to due process. 10.10.2011 48. MAHSOULI Sadeq (Aka: MAHSULI, Sadeq) POB: Oroumieh (Iran) DOB: 1959/60 Advisor to Former President and current member of the Expediency Council Mahmoud Ahmadinejad and member of the Perseverance Front. Minister of Welfare and Social Security between 2009 and 2011. Minister of the Interior until August 2009. As Interior Minister, Mahsouli had authority over all police forces, interior ministry security agents, and plainclothes agents. The forces under his direction were responsible for attacks on the dormitories of Tehran University on 14 June 2009 and the torture of students in the basement of the Ministry (the notorious basement level 4). Other protestors were severely abused at the Kahrizak Detention Centre, which was operated by police under Mahsouli's control. 10.10.2011 49. MALEKI Mojtaba Prosecutor of Kermanshah. Has played a role in the dramatic increase in death sentences being passed in Iran, including prosecuting the cases of seven prisoners convicted of drug trafficking who were hanged on the same day on 3 January 2010 in Kermanshah's central prison. 10.10.2011 52. KHODAEI SOURI Hojatollah POB: Selseleh (Iran)  DOB: 1964 Member of the National Security and Foreign policy Committee. Parliamentary deputy for Lorestan Province. Member of the Parliamentary Commission for Foreign and Security Policy. Former head of Evin prison until 2012. Torture was a common practice in Evin prison while Souri was its head. In Ward 209, many activists were held for their peaceful activities in opposition to the ruling government. 10.10.2011 53. TALA Hossein (Aka: TALA Hosseyn) Iranian MP. Former Governor-General (Farmandar) of Tehran Province until September 2010, he was responsible for the intervention of police forces and therefore for the repression of demonstrations. He received a prize in December 2010 for his role in the post-election repression. 10.10.2011 54. TAMADDON Morteza (Aka: TAMADON Morteza) POB: Shahr Kord-Isfahan DOB: 1959 Head of Tehran provincial Public Security Council. Former IRGC Governor-General of Tehran Province. In his capacity as governor and head of Tehran provincial Public Security Council, he bears overall responsibility for all repressive activities undertaken by the IRGC in Tehran province, including cracking down on political protests since June 2009. 10.10.2011 57. HAJMOHAM- MADI Aziz Judge at the Tehran Provincial Criminal Court. Former judge at the first chamber of the Evin Court. He conducted several trials of demonstrators, inter alia, that of Abdol-Reza Ghanbari, a teacher arrested in January 2010 and sentenced to death for his political activities. The Evin court of first instance was established within the walls of Evin prison, a fact welcomed by Jafari Dolatabadi in March 2010. In this prison some accused persons have been confined, mistreated and forced to make false statements. 10.10.2011 59. BAKHTIARI Seyyed Morteza POB: Mashad (Iran) DOB: 1952 Deputy General Attorney, responsible for political and security issues. Former Minister of Justice from 2009 to 2013. During his time as Minister of Justice, prison conditions within Iran fell well below accepted international standards, and there was widespread mistreatment of prisoners. In addition, he played a key role in threatening and harassing the Iranian diaspora by announcing the establishment of a special court to deal specifically with Iranians who live outside the country. He also oversaw a sharp increase in the number of executions in Iran, including secret executions not announced by the government, and executions for drug-related offenses. 10.10.2011 60. HOSSEINI Dr Mohammad (Aka: HOSSEYNI, Dr Seyyed Mohammad; Seyed, Sayyed and Sayyid) POB: Rafsanjan, Kerman DOB: 1961 Advisor to Former President and current member of the Expediency Council Mahmoud Ahmadinejad. Former Minister of Culture and Islamic Guidance (2009-2013). Ex-IRGC, he was complicit in the repression of journalists. 10.10.2011 61. MOSLEHI Heydar (Aka: MOSLEHI Heidar; MOSLEHI Haidar) POB: Isfahan (Iran) DOB: 1956 Head of the organization for publications on the role of the clergy at war. Former Minister of Intelligence (2009-2013). Under his leadership, the Ministry of Intelligence continued the practices of widespread arbitrary detention and persecution of protesters and dissidents. The Ministry of Intelligence runs Ward 209 of Evin Prison, where many activists have been held on account of their peaceful activities in opposition to the government in power. Interrogators from the Ministry of Intelligence have subjected prisoners in Ward 209 to beatings and mental and sexual abuse. 10.10.2011 62. ZARGHAMI Ezzatollah POB: Dezful (Iran) DOB: 22 July 1959 Head of Islamic Republic of Iran Broadcasting (IRIB) until November 2014. Likely to be currently in a process of reassignment to another function. Under his tenure at IRIB, he was responsible for all programming decisions. IRIB has broadcast forced confessions of detainees and a series of show trials in August 2009 and December 2011. These constitute a clear violation of international provisions on fair trial and the right to due process. 23.3.2012 63. TAGHIPOUR Reza POB: Maragheh (Iran) DOB: 1957 Member of the City Council of Teheran. Former Minister for Information and Communications (2009-2012). As Minister for Information, he was one of the top officials in charge of censorship and control of internet activities and also all types of communications (in particular mobile phones). During interrogations of political detainees, the interrogators make use of the detainees' personal data, mail and communications. On several occasions following the 2009 presidential election and during street demonstrations, mobile lines and text messaging were blocked, satellite TV channels were jammed and the internet locally suspended or at least slowed down. 23.3.2012 64. KAZEMI Toraj Colonel of the technology and communications police, he announced a campaign for the recruitment of government hackers in order to achieve better control of information on the internet and attack dangerous sites. 23.3.2012 65. LARIJANI Sadeq POB: Najaf (Iraq) DOB: 1960 or August 1961 Head of the Judiciary. The Head of the Judiciary is required to consent to and sign off every qisas (retribution), hodoud (crimes against God) and ta'zirat (crimes against the state) punishment. This includes sentences attracting the death penalty, floggings and amputations. In this regard, he has personally signed off numerous death penalty sentences, contravening international standards, including stoning, executions by suspension strangulation, execution of juveniles, and public executions such as those where prisoners have been hung from bridges in front of crowds of thousands. He has also permitted corporal punishment sentences such as amputations and the dripping of acid into the eyes of the convicted. Since Sadeq Larijani took office, arbitrary arrests of political prisoners, human rights defenders and minorities increased markedly. Executions also increased sharply since 2009. Sadeq Larijani also bears responsibility for systemic failures in the Iranian judicial process to respect the right to a fair trial. 23.3.2012 66. MIRHEJAZI Ali Part of the Supreme Leader's inner circle, one of those responsible for planning the suppression of protests which has been implemented since 2009, and associated with those responsible for supressing the protests. 23.3.2012 68. RAMIN Mohammad-Ali POB: Dezful (Iran) DOB: 1954 Secretary-general of the World Holocaust Foundation, established at the International Conference to Review the Global Vision of the Holocaust in 2006, which Ramin was responsible for organising on behalf of the Iranian Government. Main figure responsible for censorship as Vice-Minister in charge of the Press up to December 2013, being directly responsible for the closure of many reforming newspapers (Etemad, Etemad-e Melli, Shargh, etc.), closure of the Independent Press Syndicate and the intimidation or arrest of journalists. 23.3.2012 69. MORTAZAVI Seyyed Solat POB: Meibod (Iran) DOB: 1967 Mayor of the second largest city of Iran, Mashad, where public executions regularly happen. Former Deputy Interior Minister for Political Affairs. He was responsible for directing repression of persons who spoke up in defence of their legitimate rights, including freedom of expression. Later appointed as Head of the Iranian Election Committee for the parliamentarian elections in 2012 and for the presidential elections in 2013. 23.3.2012 73. FAHRADI Ali Prosecutor of Karaj. Responsible for grave violations of human rights, including prosecuting trials in which the death penalty is passed. There have been a high number of executions in Karaj region during his time as prosecutor. 23.3.2012 74. REZVANMA- NESH Ali Prosecutor. Responsible for grave violation of human rights, including involvement in the execution of a juvenile. 23.3.2012 75. RAMEZANI Gholamhosein Security Chief at the Ministry of Defence. Former Chief of Protection and Security at the IRGC until March 2012. Ex-Commander of IRGC Intelligence until October 2009. Involved in the suppression of freedom of expression, including by being associated with those responsible for the arrests of bloggers/journalists in 2004, and reported to have had a role in the suppression of the post-election protests in 2009. 23.3.2012 77. JAFARI Reza DOB: 1967 Advisor to the Disciplinary Court for Judges since 2012. Member of the Committee for Determining Criminal Web Content, a body responsible for web sites and social media censorship. Former Head of special prosecution of cyber crime between 2007 and 2012. Was responsible for the repression of freedom of expression, including through the arrest, detention and prosecution of bloggers and journalists. Persons arrested on suspicion of cyber crime were mistreated and the subject of an unfair judicial process. 23.3.2012 78. RESHTE- AHMADI Bahram Judge of an ordinary court of northern Tehran. Former Supervisor of Public Prosecution Office in Tehran. Deputy Head of the Office of Prison Affairs of Tehran Province. Former Deputy Prosecutor in Tehran until 2013. He ran Evin prosecution centre. Was responsible for the denial of rights, including visits and other prisoner's rights, to human rights defenders and political prisoners. 23.3.2012 79. RASHIDI AGHDAM, Ali Ashraf Head of Evin Prison, appointed in mid-2012. Since his appointment, conditions in the prison deteriorated and reports referenced intensified ill-treatment of prisoners. In October 2012, nine female prisoners went on hunger strike in protest of the violation of their rights and violent treatment by prison guards. 12.3.2013 80. KIASATI Morteza Judge of the Ahwaz Revolutionary Court, Branch 4, imposed death sentences on four Arab political prisoners, Taha Heidarian, Abbas Heidarian, Abd al-Rahman Heidarian (three brothers) and Ali Sharifi. They were arrested, tortured and hanged without due process. These cases and the lack of due process were referenced in a report dated 13 September 2012 by the UN Special Rapporteur on human rights in Iran, the UN Secretary General's report on Iran of 22 August 2012. 12.3.2013 81. MOUSSAVI, Seyed Mohammad Bagher Ahwaz Revolutionary Court judge, Branch 2, imposed death sentences on five Ahwazi Arabs, Mohammad Ali Amouri, Hashem Sha'bani Amouri, Hadi Rashedi, Sayed Jaber Alboshoka, Sayed Mokhtar Alboshoka, on 17 March 2012 for activities against national security and enmity against God. The sentences were upheld by Iran's Supreme Court on 9 January 2013. The five were arrested without charge for over a year, tortured and sentenced without due process. 12.3.2013 82. SARAFRAZ, Mohammad (Dr.) (aka: Haj-agha Sarafraz) Date of Birth: appr. 1963 Place of Birth: Tehran Place of Residence: Tehran Place of Work: IRIB and PressTV HQ, Tehran President of the Islamic Republic of Iran Broadcasting (IRIB). Former Head of IRIB World Service and Press TV, responsible for all programming decisions. Closely associated with the state security apparatus. Under his direction Press TV, along with IRIB, has worked with the Iranian security services and prosecutors to broadcast forced confessions of detainees, including that of Iranian-Canadian journalist and film-maker Maziar Bahari, in the weekly programme Iran Today. Independent broadcast regulator OFCOM fined Press TV in the UK GBP 100 000 for broadcasting Bahari's confession in 2011, which was filmed in prison whilst Bahari was under duress. Sarafraz therefore is associated with violating the right to due process and fair trial. 12.3.2013 83. JAFARI, Asadollah Prosecutor of Mazandaran Province, responsible for illegal arrests and violations of the rights of Baha'i detainees from initial arrest to keeping them in solitary confinement in the Intelligence Detention Centre. Six concrete examples of cases where due process was violated have been documented. Jafari has prosecuted cases that have resulted in many executions, including public executions. 12.3.2013 85. HAMLBAR, Rahim Judge of Branch 1 of Tabriz Revolutionary Court. Responsible for heavy sentences against journalists and Azeri ethnic minority and workers' rights activists, accusing them of spying, acts against national security, propaganda against the Iranian regime and insulting the leader of Iran. His judgments did not follow due process on many occasions and detainees were forced into false confessions. A high profile case involved 20 volunteer earthquake relief workers (following an earthquake in Iran in August 2012) to whom he gave prison sentences for their attempts to assist earthquake victims. The court found the workers guilty of collaboration in assembly and collusion to commit crimes against national security. 12.3.2013 86. MUSAVI- TABAR, Seyyed Reza Head of the Revolutionary Prosecution of Shiraz. Responsible for illegal arrests and ill treatment of political activists, journalists, human rights defenders, Baha'is and prisoners of conscience, who were harassed, tortured, interrogated and denied access to lawyers and due process. Musavi-Tabar signed judicial orders in the notorious No 100 Detention Centre (a male prison), including an order to detain female Baha'i prisoner Raha Sabet for three years in solitary confinement. 12.3.2013 Entities Name Identifying information Reasons Date of listing 1. Centre to Investigate Organized Crime (aka: Cyber Crime Office or Cyber Police) Location: Tehran, Iran Website: http://www.cyberpolice.ir The Iranian Cyber Police, founded in January 2011, is a unit of the Islamic Republic of Iran Police, which is headed by Esmail Ahmadi-Moqaddam (listed). Ahmadi-Moqaddam underlined that the Cyber Police would take on anti-revolutionary and dissident groups who used internet-based social networks in 2009 to trigger protests against the re-election of President Mahmoud Ahmadinejad. In January 2012, the Cyber Police issued new guidelines for internet cafÃ ©s, requiring users to provide personal information that would be kept by cafÃ © owners for six months, as well as a record of the websites they visited. The rules also require cafÃ © owners to install closed-circuit television cameras and maintain the recordings for six months. These new rules may create a logbook that authorities can use to track down activists or whomever is deemed a threat to national security. In June 2012, Iranian media reported that the Cyber Police would be launching a crackdown on virtual private networks (VPNs). On 30 October 2012, the Cyber Police arrested the blogger Sattar Beheshti without a warrant for actions against national security on social networks and Facebook. Beheshti had criticized the Iranian government in his blog. Beheshti was found dead in his prison cell on 3 November 2012, and is believed to have been tortured to death by the Cyber Police authorities.